FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                           JULY 27, 2022
                                                                     STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 148

Robert V. Bolinske, Sr.,                              Plaintiff and Appellant
      v.
Dale V. Sandstrom, Gail Hagerty,                   Defendants and Appellees
      and
Robert R. Port,                                                   Defendant



                                No. 20220016

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Michael P. Hurly, Judge.

AFFIRMED IN PART, REVERSED IN PART, VACATED IN PART, AND
REMANDED.

Opinion of the Court by Tufte, Justice.

Robert V. Bolinske, Sr., self-represented, Bismarck, N.D., plaintiff and
appellant.

Matthew A. Sagsveen, Solicitor General, Office of Attorney General, Bismarck,
N.D., for defendants and appellees.
                           Bolinske v. Sandstrom
                                No. 20220016

Tufte, Justice.

[¶1] Robert Bolinske appeals from a judgment dismissing his claims against
former Supreme Court Justice Dale Sandstrom and former District Court
Judge Gail Hagerty (“State Defendants”) and awarding them attorney’s fees.
We affirm in part, concluding the district court properly dismissed Bolinske’s
claims of procedural and substantive due process, civil conspiracy, malicious
prosecution, abuse of process, intentional and negligent infliction of emotional
distress, governmental bad faith, and tortious outrage. We reverse in part,
concluding the district court erred by dismissing the defamation claim under
the statute of limitations. We vacate the award of attorney’s fees, and remand
for further proceedings.

                                       I

[¶2] In October 2016, Bolinske alleged in a press release that the State
Defendants conspired to misfile or hide a petition for supervisory writ that he
submitted in a prior case and thus tampered with public records. A few days
after this press release, Rob Port published an article on his “Say Anything”
blog regarding Bolinske’s press release. The article states that Port contacted
Sandstrom and quotes Sandstrom as having said Bolinske’s press release was
“bizarre and rather sad” and that “[a]lthough I’ve been aware of his mental
health problems for years, I don’t recall ever having seen anything in his email
before.” Three days after the article was published, Hagerty filed a grievance
complaint against Bolinske, alleging he violated the North Dakota Rules of
Professional Conduct. Based on the complaint, a disciplinary action was
brought against Bolinske. The Inquiry Committee found Bolinske violated the
Rules of Professional Conduct and issued him an admonition. The Disciplinary
Board of the Supreme Court affirmed, and we affirmed, concluding his
procedural due process rights were not violated. Matter of Bolinske, 2018 ND
72, ¶ 11, 908 N.W.2d 462.

[¶3] In February 2019, Bolinske commenced this action and alleged the State
Defendants denied him procedural and substantive due process, and


                                       1
committed defamation, civil conspiracy, malicious prosecution, abuse of
process, intentional and negligent infliction of emotional distress,
governmental bad faith, and tortious outrage. He sought money damages, and
injunctive and declaratory relief. The case was stayed for resolution of
Bolinske’s similar federal action. After the federal action was dismissed,
Bolinske v. N.D. Sup. Ct., Civil No. 18-213, 2019 WL 2565672 (D.N.D. June 20,
2019), and affirmed by the Eighth Circuit Court of Appeals, Bolinske v. N.D.
Sup. Ct., 823 F. App’x 444 (8th Cir. 2020), the district court lifted the stay. The
State Defendants moved to dismiss under N.D.R.Civ.P. 12(b). Bolinske
responded that the motion was converted into a motion for summary judgment
because matters outside of the pleadings were being presented. The district
court converted the motion, granted the State Defendants’ motion for summary
judgment, dismissed Bolinske’s claims, and awarded the State Defendants’
attorney’s fees.

                                        II

[¶4] Our standard of review for a grant of summary judgment is well
established:

      Summary judgment is a procedural device for the prompt
      resolution of a controversy on the merits without a trial if there
      are no genuine issues of material fact or inferences that can
      reasonably be drawn from undisputed facts, or if the only issues to
      be resolved are questions of law. A party moving for summary
      judgment has the burden of showing there are no genuine issues
      of material fact and the moving party is entitled to judgment as a
      matter of law. In determining whether summary judgment was
      appropriately granted, we must view the evidence in the light most
      favorable to the party opposing the motion, and that party will be
      given the benefit of all favorable inferences which can reasonably
      be drawn from the record. On appeal, this Court decides whether
      the information available to the district court precluded the
      existence of a genuine issue of material fact and entitled the
      moving party to judgment as a matter of law. Whether the district
      court properly granted summary judgment is a question of law
      which we review de novo on the entire record.

Thompson-Widmer v. Larson, 2021 ND 27, ¶ 10, 955 N.W.2d 76.


                                        2
                                       III

[¶5] Bolinske argues he timely notified the office of management and budget
(OMB) of his alleged injuries.

[¶6] “An action for an injury proximately caused by the alleged negligence,
wrongful act, or omission of a state employee occurring within the scope of the
employee’s employment must be brought against the state.” N.D.C.C. § 32-
12.2-03(1). “A state employee is not personally liable for money damages for an
injury when the injury is proximately caused by the negligence, wrongful act,
or omission of the employee acting within the scope of employment.” N.D.C.C.
§ 32-12.2-03(2). “A person bringing a claim against the state or a state
employee for an injury shall present to the director of the office of management
and budget within one hundred eighty days after the alleged injury is
discovered or reasonably should have been discovered a written notice stating
the time, place, and circumstances of the injury, the names of any state
employees known to be involved, and the amount of compensation or other
relief demanded.” N.D.C.C. § 32-12.2-04(1) (emphasis added). “Injury” includes
“injury to a person’s rights or reputation.” N.D.C.C. § 32-12.2-01(2) and (4). The
district court lacks subject matter jurisdiction absent a timely filing of a notice
of claim under N.D.C.C. § 32-12.2-04(1). Ghorbanni v. N.D. Council on the Arts,
2002 ND 22, ¶ 8, 639 N.W.2d 507.

[¶7] Bolinske’s press release, Sandstrom’s alleged statements, and Hagerty’s
grievance complaint all occurred in October 2016. Bolinske alleged he
demanded a retraction or correction from Sandstrom on or about January 14,
2017. Bolinske filed his notice of claim with OMB on September 19, 2017.
Bolinske does not challenge the district court’s conclusion that he discovered
or reasonably should have discovered his injuries by at least January 14, 2017.
Thus, even if the later date of January 14, 2017, is when Bolinske discovered
his alleged injuries, he was required to file his notice of claim with OMB by
July 13, 2017. Because he did not file it until September 19, 2017, his notice
was over two months late. See Ghorbanni, 2002 ND 22, ¶ 8 (requiring strict
compliance with N.D.C.C. § 32-12.2-04(1)).

[¶8] Bolinske argues the State Defendants acted outside the scope of their
employment when they committed these alleged acts. “‘Scope of employment’
                                        3
means the state employee was acting on behalf of the state in the performance
of duties or tasks of the employee’s office or employment lawfully assigned to
the employee by competent authority or law.” N.D.C.C. § 32-12.2-01(6).
Bolinske alleged in his amended complaint that the State Defendants were
acting under color of state law in committing the alleged acts. The only claim
alleged to have occurred outside of the State Defendants’ scope of employment
is the defamation claim against Sandstrom, where Bolinske alleged Sandstrom
made defamatory statements to Port, who published the statements in an
article. The State Defendants do not assert, nor does the record show, that the
alleged statements from Sandstrom were made while he was acting on behalf
of the State in performing his duties as a Justice of the Court. Thus, the
defamation claim does not fail for lack of subject matter jurisdiction. Further,
because Bolinske sought injunctive and declaratory relief—declaring the
lawyer disciplinary process unlawful and enjoining the State Defendants from
pursuing any further disciplinary action against him—his procedural and
substantive due process claims challenging the lawyer disciplinary process
survive the jurisdictional phase.

[¶9] Accordingly, Bolinske failed to comply with N.D.C.C. § 32-12.2-04(1) and
the district court properly dismissed his claims of civil conspiracy, malicious
prosecution, abuse of process, intentional and negligent infliction of emotional
distress, governmental bad faith, and tortious outrage for lack of subject
matter jurisdiction.

                                      IV

[¶10] Bolinske argues the district court erred by concluding his claims are
barred by claim and issue preclusion. “Res judicata, or claim preclusion, is the
more sweeping doctrine that prohibits the relitigation of claims or issues that
were raised or could have been raised in a prior action between the same
parties or their privies and which was resolved by final judgment in a court of
competent jurisdiction.” Hofsommer v. Hofsommer Excavating, Inc., 488
N.W.2d 380, 383 (N.D. 1992). “[C]ollateral estoppel, or issue preclusion,
generally forecloses the relitigation, in a second action based on a different
claim, of particular issues of either fact or law which were, or by logical and



                                       4
necessary implication must have been, litigated and determined in the prior
suit.” Id.

[¶11] The district court concluded Bolinske’s claims of procedural and
substantive due process, malicious prosecution, abuse of process, intentional
infliction of emotional distress, governmental bad faith, and tortious outrage
were barred by the federal action. The federal action does not preclude these
claims. The federal district court determined it lacked subject matter
jurisdiction and granted without prejudice the State Defendants’ motion to
dismiss, concluding, “The Court declines the parties’ invitation to delve deeply
into matters of immunity, governmental bad faith, and related issues. At this
stage, it would be improper for this Court to weigh in on substantive legal
questions that are properly before the North Dakota Supreme Court in
Bolinske’s pending matter.” Bolinske v. N.D. Sup. Ct., Civil No. 18-213, 2019
WL 2565672, *4-5 (D.N.D. June 20, 2019). The Eighth Circuit Court of Appeals
affirmed. Bolinske v. N.D. Sup. Ct., 823 F. App’x 444 (8th Cir. 2020). “[W]hen a
dismissal is for ‘lack of jurisdiction,’ the effect is not an adjudication on the
merits, and therefore the res judicata bar does not arise.” Johnson v. Boyd-
Richardson Co., 650 F.2d 147, 148 (8th Cir. 1981); see also Trottier v. Bird, 2001
ND 177, ¶ 6 n.1, 635 N.W.2d 157 (stating dismissal for lack of subject matter
jurisdiction is not an adjudication on the merits of a claim); Fettig v. Estate of
Fettig, 2019 ND 261, ¶¶ 18, 21, 934 N.W.2d 547 (noting that the doctrines of
claim and issue preclusion apply to judgments on the merits). Because the
federal district court did not adjudicate the merits of these claims, instead
concluding it lacked subject matter jurisdiction, which was affirmed by the
Eighth Circuit, these claims are not barred by claim or issue preclusion as a
result of the federal action.

[¶12] Bolinske’s procedural due process claim, however, attacks the process of
his disciplinary action. Thus, because this Court concluded his procedural due
process rights were not violated in Matter of Bolinske, 2018 ND 72, ¶ 11, 908
N.W.2d 462, we conclude his procedural due process claim is barred by res
judicata.

[¶13] Further, N.D.R. Lawyer Discipl. 6.5, provides, “Communications to the
board and its secretary, district inquiry committees, hearing panels, or counsel

                                        5
relating to lawyer misconduct or disability, as well as testimony given in any
disability or disciplinary proceeding, are privileged, and no lawsuit predicated
thereon may be instituted against any complainant or witness.” (Emphasis
added.) The State Defendants did not adjudicate Bolinske’s disciplinary
matters, nor participate in the matters beyond witnessing or complaining of
his actions. Thus, to the extent any of Bolinske’s claims are based upon the
State Defendants’ communications related to the disciplinary process, those
claims are barred under Rule 6.5 as the State Defendants are either a
complainant or witness. We conclude the district court did not err in dismissing
Bolinske’s due process claims.

                                                   V

                                                    A

[¶14] Bolinske argues the district court erred in dismissing his defamation
claim under the statute of limitations. He asserts the State Defendants failed
to properly raise a statute of limitations defense.

[¶15] Under N.D.C.C. § 28-01-39, “The objection that an action was not
commenced within the time limited by law can only be taken by answer.” The
State Defendants did not file an answer to the complaint, instead filing a Rule
12(b) motion to dismiss. The State Defendants argue that requiring an answer
to raise a statute of limitations defense would preclude a Rule 12 or Rule 56
motion and such requirement is inconsistent with case law allowing the
defense in a Rule 12 motion, citing In re Estate of Nelson, 2015 ND 122, 863
N.W.2d 521. In Estate of Nelson, we reversed and remanded to the district court
because we were unable to understand the basis for the court’s dismissal. 2015
ND 122, ¶ 9. We did not analyze the issue of failing to raise the defense in an
answer as provided under N.D.C.C. § 28-01-39 in Estate of Nelson.

[¶16] This Court has held that under N.D.C.C. § 28-01-39,1 a statute of
limitations defense “cannot be raised by demurrer, but must be pleaded by
answer,” and “even though the fact is apparent upon the face of the complaint.”



1   Previously codified at N.D.R.C. § 28-0139 (1943).

                                                    6
Hagen v. Altman, 79 N.W.2d 53, 59 (N.D. 1956). A “demurrer” was similar to a
motion to dismiss. See Black’s Law Dictionary 546 (11th ed. 2019) (stating that
in most jurisdictions a demurrer is now termed a motion to dismiss).

[¶17] South Dakota has a similar statute and has likewise held that a statute
of limitations defense must be pled by answer (or a responsive pleading) and
cannot be raised by a motion to dismiss. See SDCL § 15-2-1 (“The objection that
the action was not commenced within the time limited can only be taken by
answer or other responsive pleading.”); Guthmiller v. Deloitte & Touche, LLP,
2005 S.D. 77, ¶ 8, 699 N.W.2d 493 (concluding that lower court erred by
granting a motion to dismiss on a statute of limitations defense because a “pre-
answer motion under Rule 12(b), such as a motion to dismiss for failure to state
a claim, is not a responsive pleading”); see also Wis. Stat. § 893.01 (“An
objection that the action was not commenced within the time limited may only
be taken by answer or motion to dismiss . . . .”) (emphasis added).

[¶18] Because N.D.C.C. § 28-01-39 requires that a statute of limitations
defense “can only be taken by answer” and the State Defendants have not
answered the amended complaint, we conclude the district court erred by
dismissing the defamation claim under the statute of limitations. Nothing we
say here would foreclose the district court from resolving any post-answer
motion under Rule 12 or Rule 56.

                                        B

[¶19] The State Defendants argue that even if they were required to plead
their statute of limitations defense in an answer, the alleged statements are
not defamatory as a matter of law.

[¶20] In North Dakota, every person “may freely write, speak and publish his
opinions on all subjects, being responsible for the abuse of that privilege.” N.D.
Const. art. I, § 4. Every person has the right to be protected from defamation,
which includes either libel or slander. N.D.C.C. §§ 14-02-01, 14-02-02. “Libel is
a false and unprivileged publication by writing . . . which exposes any person
to hatred, contempt, ridicule, or obloquy, or which causes the person to be
shunned or avoided, or which has a tendency to injure the person in the
person’s occupation.” N.D.C.C. § 14-02-03. “Slander is a false and unprivileged

                                        7
publication other than libel, which . . . [t]ends directly to injure the person in
respect to the person’s office, profession, trade, or business . . . or [b]y natural
consequence causes actual damage.” N.D.C.C. § 14-02-04(3), (5). A privileged
communication is one made:

      1.    In the proper discharge of an official duty;
      2.    In any legislative or judicial proceeding or in any other
            proceeding authorized by law;
      3.    In a communication, without malice, to a person interested
            therein by one who also is interested, or by one who stands
            in such relation to the person interested as to afford a
            reasonable ground for supposing the motive for the
            communication innocent, or who is requested by the person
            interested to give the information; and
      4.    By a fair and true report, without malice, of a judicial,
            legislative, or other public official proceeding, or of anything
            said in the course thereof.

N.D.C.C. § 14-02-05. Malice is not inferred from the communication or
publication in the cases provided for in subsections 3 and 4. Id.

[¶21] Communications are qualifiedly privileged under N.D.C.C. § 14-02-05(3)
and (4). Krile v. Lawyer, 2020 ND 176, ¶ 36, 947 N.W.2d 366. “The analysis of
a qualified privilege requires a two-step process to determine: (1) if a
communication’s attending circumstances necessitate a qualified privilege;
and (2) if so, whether the privilege was abused.” Id. “If the circumstances for a
communication are not in dispute, the determination of whether there is a
qualified privilege is a question of law for the court.” Id. Abuse of a qualified
privilege requires actual malice:

             A qualified privilege is abused if statements are made with
      actual malice, without reasonable grounds for believing them to be
      true, on a subject matter irrelevant to the common interest or duty.
      Actual malice is required in order to defeat a qualified privilege.
      Actual malice depends on scienter and requires proof that a
      statement was made with malice in fact, ill-will, or wrongful
      motive. Actual malice is not inferred from the communication
      itself; the plaintiff must prove actual malice and abuse of the
      privilege. Generally, actual malice and abuse of a qualified
      privilege are questions of fact. However, where the facts and

                                         8
      inferences are such that reasonable minds could not differ, factual
      issues are questions of law.

Id. at ¶ 37 (cleaned up).

[¶22] The Rob Port article quotes Sandstrom as saying Bolinske’s press release
was “bizarre and rather sad” and that “[a]lthough I’ve been aware of his mental
health problems for years, I don’t recall ever having seen anything in his email
before.” The State Defendants argue this case is similar to Lieberman v. Fieger,
338 F.3d 1076, 1080 (9th Cir. 2003), which concluded that an attorney referring
to a psychiatrist as “Looney Tunes,” “crazy,” “nuts,” and “mentally imbalanced”
was protected speech under the First Amendment as statements of opinion and
could not form the basis for a defamation claim.

[¶23] The district court dismissed the defamation claim solely on statute of
limitations grounds without addressing the merits of the claim. On appeal,
Bolinske does not address this issue in his brief, and the State Defendants
primarily focus on Lieberman, a Ninth Circuit case. As an appellate court, “we
are a court of review, not of first view.” Cutter v. Wilkinson, 544 U.S. 709, 718
n.7 (2005). Therefore, we decline to consider this issue in the first instance on
appeal. See Krile, 2020 ND 176, ¶¶ 38-40 (remanding to consider qualified
immunity).

[¶24] We reverse the dismissal of the defamation claim and remand to the
district court for further proceedings.

                                        VI

[¶25] Bolinske contends the district court erred by dismissing his claims
without allowing additional time to conduct discovery.

[¶26] The district court converted the State Defendants’ 12(b) motion to
dismiss into a Rule 56 motion for summary judgment. Under N.D.R.Civ.P. 56(f),
“If a party opposing the motion shows by declaration that, for specified reasons,
it cannot present facts essential to justify its opposition, the court may: (1) deny
the motion; (2) order a continuance to enable declarations to be obtained,
depositions to be taken, or other discovery to be undertaken; or (3) issue any
other just order.” Rule 56(f) is within the discretion of the district court and

                                         9
will not be reversed unless the court has abused its discretion. Choice Fin. Grp.
v. Schellpfeffer, 2006 ND 87, ¶ 9, 712 N.W.2d 855. Strict compliance with the
declaration requirement of Rule 56(f) is not fatal to a request for additional
discovery. Id. at ¶ 12. However, a proponent of the request must “identify with
specificity ‘what particular information is sought; how, if uncovered, it would
preclude summary judgment; and why it has not previously been obtained.’”
Id. (quoting Lunderstadt v. Colafella, 885 F.2d 66, 71 (3d Cir. 1989)).

[¶27] Bolinske argues the district court erred by not denying the State
Defendants’ motion or ordering a continuance to allow declarations to be
obtained and depositions to be taken of the State Defendants. Bolinske asserts
he attempted to depose the State Defendants but was refused access by their
attorney. Bolinske did not file an affidavit or declaration, instead stating in his
response to the State Defendants’ motion to dismiss that he submits the
response “in Affidavit form.” In his response, and now on appeal, Bolinske
asserts discovery was needed to investigate his conspiracy claim; and to
determine what Sandstrom told Port, why Sandstrom made the statements,
and Sandstrom’s source of information regarding Bolinske’s mental health.

[¶28] Because Bolinske’s conspiracy claim has been dismissed for failure to file
a timely notice of claim with OMB, further discovery would not avoid dismissal
as to this claim. However, because we reverse the defamation claim and
remand for further proceedings, the district court may reconsider whether
there is a need for discovery on that claim.

                                       VII

[¶29] Bolinske argues the district court erred in concluding his claims are
frivolous and awarding attorney’s fees to the State Defendants.

[¶30] The district court awarded attorney’s fees under N.D.C.C. § 28-26-01(2),
which provides:

      In civil actions the court shall, upon a finding that a claim for relief
      was frivolous, award reasonable actual and statutory costs,
      including reasonable attorney’s fees to the prevailing party. Such
      costs must be awarded regardless of the good faith of the attorney
      or party making the claim for relief if there is such a complete

                                        10
      absence of actual facts or law that a reasonable person could not
      have thought a court would render judgment in that person’s favor,
      providing the prevailing party has in responsive pleading alleged
      the frivolous nature of the claim.

The court has discretion under this statute to determine whether the claim is
frivolous and how much to award. McCarvel v. Perhus, 2020 ND 267, ¶ 19, 952
N.W.2d 86. However, the court must award costs and attorney’s fees if it finds
the claim is frivolous. Id. “A court’s discretionary determinations under
N.D.C.C. § 28-26-01(2) will not be overturned on appeal absent an abuse of
discretion.” Sagebrush Res., LLC v. Peterson, 2014 ND 3, ¶ 15, 841 N.W.2d 705.
“A district court abuses its discretion if it acts in an arbitrary, unreasonable, or
unconscionable manner, its decision is not the product of a rational mental
process leading to a reasoned determination, or it misinterprets or misapplies
the law.” Tillich v. Bruce, 2017 ND 21, ¶ 7, 889 N.W.2d 899.

[¶31] The district court found Bolinske’s claims frivolous based on the res
judicata effect of the federal action and undisputed facts that he had failed to
meet the statutory deadlines and statutes of limitations. Bolinske contends,
because the allegations in this action and the federal action were effectively
made simultaneously, there was no federal court decision in existence when he
made the allegations in this case. He further argues the federal action has no
res judicata effect because those claims were not dismissed on the merits, but
for lack of jurisdiction.

[¶32] Because we have concluded the federal action does not preclude
Bolinske’s claims, the district court abused its discretion by finding his claims
frivolous on the basis of the federal action and application of res judicata.
However, the undisputed facts show Bolinske failed to timely file a notice of
claim under N.D.C.C. § 32-12.2-04(1), precluding any claims for money
damages. See Larson v. Baer, 418 N.W.2d 282, 290 (N.D. 1988) (stating that a
district court is “entitled to consider the frivolity of individual claims for relief
when awarding attorney’s fees under NDCC § 28-26-01(2)”). Thus, the court
did not abuse its discretion by finding the seven claims identified in Part III,
¶ 9, frivolous for failing to timely file a notice of claim and awarding attorney’s
fees on the frivolity of those claims. However, in light of our reversing the
defamation claim and remanding for further proceedings, and the court’s

                                         11
partially erroneous reasoning for awarding attorney’s fees, we vacate the
award of attorney’s fees and direct the district court to reconsider the issue
after final resolution of the defamation claim.

                                    VIII

[¶33] We affirm the judgment in part, concluding the district court properly
dismissed the claims of procedural and substantive due process, civil
conspiracy, malicious prosecution, abuse of process, intentional and negligent
infliction of emotional distress, governmental bad faith, and tortious outrage.
We reverse in part, concluding the court erred by dismissing the defamation
claim under the statute of limitations. We vacate the award of attorney’s fees,
and remand for further proceedings consistent with this opinion.

[¶34] Jon J. Jensen, C.J.
      Jerod E. Tufte
      Allan L. Schmalenberger, S.J.
      Norman G. Anderson, S.J.
      David W. Nelson, S.J.

[¶35] The Honorable Allan L. Schmalenberger, Honorable Norman G.
Anderson, and Honorable David W. Nelson, Surrogate Judges, sitting in place
of VandeWalle, J., Crothers, J., and McEvers, J., disqualified.




                                      12